Name: 2001/317/EC: Commission Decision of 18 April 2001 amending for the second time Decision 2001/263/EC concerning restrictions to the movement of animals of susceptible species in all Member States with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1116)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  trade policy;  agricultural activity;  agricultural policy;  economic geography;  health
 Date Published: 2001-04-19

 Avis juridique important|32001D03172001/317/EC: Commission Decision of 18 April 2001 amending for the second time Decision 2001/263/EC concerning restrictions to the movement of animals of susceptible species in all Member States with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1116) Official Journal L 109 , 19/04/2001 P. 0074 - 0074Commission Decisionof 18 April 2001amending for the second time Decision 2001/263/EC concerning restrictions to the movement of animals of susceptible species in all Member States with regard to foot-and-mouth disease(notified under document number C(2001) 1116)(Text with EEA relevance)(2001/317/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, France, the Netherlands and Ireland, the Commission adopted Decisions 2001/172/EC(3), 2001/208/EC(4), 2001/223/EC(5) and 2001/234/EC(6) concerning certain protection measures with regard to foot-and-mouth disease in the respective Member State.(2) The foot-and-mouth disease situation in certain parts of the Community is liable to endanger the herds in other parts of the Community in view of the placing on the market and trade in live biungulate animals.(3) All Member States have implemented the restrictions to the movement of animals of susceptible species laid down in Decision 2001/263/EC(7), as last amended by Decision 2001/302/EC(8).(4) In the light of the disease evolution and the findings of the epidemiological investigations carried out in the affected Member States in close cooperation with the other Member States, it appears appropriate to further ease the restrictions on movement of susceptible animals within the Community.(5) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 19 April 2001 and the measures adapted where necessary.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The following indents are inserted between the first and second indent in the second subparagraph in Article 1(1) of Commission Decision 2001/263/EC: "- through an approved assembly centre to one holding of destination for fattening, except in the case of bovine and porcine animals for fattening which may be dispatch from the assembly centre to a maximum of six holdings of destination, subject to authorisation by the competent authorities of the place of departure and destination, or- to an assembly point to group herds or flocks for transhumance to designated pastures, subject to authorisation by the competent authorities of the place of departure and destination, or".Article 2This Decision is adressed to the Members States.Done at Brussels, 18 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 62, 2.3.2001, p. 22.(4) OJ L 73, 15.3.2001, p. 38.(5) OJ L 82, 22.3.2001, p. 29.(6) OJ L 84, 23.3.2001, p. 62.(7) OJ L 93, 3.4.2001, p. 59.(8) OJ L 104, 13.4.2001, p. 1.